Citation Nr: 0030097	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1962.  This appeal arises before the Board of 
Veterans' Appeals (Board) from an October 1998 rating 
decision of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection was denied for a nervous disorder, to include 
PTSD.  


FINDING OF FACT

The record includes a post-service diagnosis of PTSD which is 
based on in-service stressors as reported by the veteran.  


CONCLUSION OF LAW

The claim for service connection for a nervous disorder, to 
include PTSD, is well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

The record includes evidence showing in-service treatment for 
nervous tension, at which time a diagnosis of anxiety state 
was given.  Post-service records show treatment for a 
psychiatric disorder variously diagnosed as major depression, 
bipolar disorder, and PTSD.  In a December 1998 statement, 
the veteran's treating VA physician provided a diagnosis of 
PTSD and major depression.  The VA physician indicated that 
the veteran was exposed to in-service stressors during the 
course of his duties in air-sea rescue operations, and the 
diagnosis of PTSD was apparently based on these claimed in-
service stressors.  Thus, the record includes evidence of a 
current psychiatric disability and evidence suggesting a 
relationship between that disability and the period of 
service.  For these reasons, the Board finds the instant 
claim for service connection for a nervous disorder, to 
include PTSD, to be well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); see also Epps, 
supra.


ORDER

The claim for service connection for a psychiatric disorder, 
to include PTSD, is well grounded.  


REMAND

As noted, the Board has found the claim for service 
connection for a psychiatric disorder, to include PTSD, to be 
well grounded.  VA has a duty to assist a veteran in the 
development of facts which are pertinent to a well grounded 
claim.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

Having reviewed the record, the Board has determined that 
further evidentiary development is warranted prior to 
appellate adjudication of the claim on appeal.  On remand, 
the RO will have the opportunity to obtain pay and service 
personnel records for the veteran for any period of service 
prior to 1965.  In addition, the veteran will be asked to 
provide specific information, such as dates and locations, 
for the claimed in-service stressors, so as to provide the 
basis for verification of those stressors.  

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or any 
other appropriate sources in order to 
obtain copies of the veteran's pay and 
service personnel records for any period 
of service prior to 1965.  

2.  The RO should contact the veteran and 
ask that he provide details and specific 
information regarding his claimed in-
service stressors.  In particular, the RO 
should request information regarding the 
incident in which he removed a pilot's 
body from the wreckage of an aircraft, to 
include information such as his unit 
assignment at the time of the claimed 
incident, the location, and the date 
(month and year).  

The veteran is informed that it is 
extremely important that he respond to 
this request.  He is notified that 
failure to provide the requested 
information will preclude any meaningful 
development with regard to his claim.  

In the event that a response is received 
from the veteran, the RO should continue 
to develop the claim for service 
connection for a psychiatric disorder, to 
include PTSD, by attempting to verify the 
claimed stressors.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



